      GUTRIDE SAFIER LLP
 1    Seth A. Safier (State Bar No. 197427)
      Todd Kennedy (State Bar No. 250267)
 2    100 Pine Street, Suite 1250
      San Francisco, California 94111
 3    Telephone: (415) 639-9090
      Facsimile: (415) 449-6469
 4    seth@gutridesafier.com
      todd@gutridesafier.com
 5

 6   Attorneys for Plaintiffs
 7                               UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
                                    SAN FRANSCISCO DIVISION
10
                                                    CASE NO. 3:20-cv-03698-WHO
11
     SHERRI SNOW and LINDA CONNER, as
12   individuals, on behalf of themselves, the      PLAINTIFFS’ ADMINISTRATIVE
     general public and those similarly situated,   MOTION TO SEAL OPPOSITION TO
13                                                  DEFENDANT’S MOTION TO COMPEL
     Plaintiffs,                                    ARBITRATION; MEMORANDUM OF
14                                                  POINTS AND AUTHORITIES IN
     v.                                             SUPPORT THEREOF
15

16   EVENTBRITE, INC.,                              Hon. William H. Orrick

17   Defendant.

18

19

20

21

22

23

24

25

26

27

28


               PLAINTIFFS’ ADMINISTRATIVE MOTION TO SEAL OPPOSITION TO
                            MOTION TO COMPEL ARBITRATION
 1
                Pursuant to Local Rule 79-5(d), Plaintiffs Sherri Snow and Linda Conner
 2
     respectfully file this administrative motion to seal certain portions of Plaintiffs’
 3

 4   Opposition to Defendant’s Motion to Compel Arbitration and the Declaration of Todd

 5   Kennedy in Support of Plaintiffs’ Opposition to Defendant’s Motion to Compel

 6   Arbitration.
 7

 8          These documents contain information designated as confidential by Defendants.

 9   Plaintiffs make this motion pursuant to Civil Local Rules 7-11 and 79-5. In accordance

10   with the local rules, Defendant will file a declaration establishing that all of the
11
     designated material is sealable. Plaintiffs reserve the right to oppose their request in
12
     whole or in part if they believe that the request exceeds the scope of the protective order
13
     and/or applicable law.
14

15   Dated: June 30, 2021
16

17                                                                  _/s/ Todd Kennedy /s/______
                                                                    Todd Kennedy, Esq.
18

19

20

21

22

23

24

25

26

27

28


              PLAINTIFFS’ ADMINISTRATIVE MOTION TO SEAL OPPOSITION TO
                           MOTION TO COMPEL ARBITRATION
